Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Upon further consideration, the Restriction requirement between Groups I and II is withdrawn.  Claims 1-8 and 10-15 are considered on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation "the shared frame rail" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests “the shared frame member”.
Regarding claims 2-8, these claims are dependent upon claim 1 and are rejected on the same grounds as presented above.
Regarding claim 8, it is unclear as to what Applicant intends by “each frame member” in line 2.  It is unclear as to whether Applicant intends the pair(s) of first frame members, or the shared frame member, or both.  Appropriate clarification and/or correction are required.  The claim is deemed wholly unclear and art cannot be provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Au (US 20160365827, cited in IDS).
As to claim 10, Au is directed to a system (Figure 1) comprising:
A first PV module, a second PV module (glass on glass modules; paragraph 0051); and
A shared frame rail (Figure 4) having a portion receiving respective opposing unframed edges of the first and second PV modules and securing the modules to one another and to a single-axis tracker torque tube (paragraph 0048-0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20160365827, cited in IDS) in view of Schwarze (US 20090211625).
As to claim 1, Au is directed to a system (Figure 1) comprising:
A pair of substantially rectangular PV modules (glass on glass modules; paragraph 0051), each comprising an energy generating portion laminated between top and bottom protective layer (glass on glass); 
A shared frame member having a pair of opposing recess (Figure 4) running substantially the entire length thereof (Figure 4 shows channel/recess running length of frame member), the shared frame member receiving respective ones of the pair of modules along non-framed edges to form an interconnected pair of PV modules (shown in Figure 1) attached to a tracker torque tube (paragraphs 0048-0049).
Au fails to teach the pair of PV modules each having a pair of first frame members on two opposing edges.  Au teaches a frameless bifacial cell but is directly open to other configurations (paragraph 0053).
Schwarze is directed to bifacial solar modules and teaches the modules being secured on narrow edges by a frame (07) (paragraph 0031) to provide further mechanical structure and protection to the device.  
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to include narrow end frame members on the device of Au, as taught by Schwarze, to provide additional mechanical structure and support to the modules, with a reasonable expectation of success.
Regarding claim 2, the prior art teaches the pair of first frame members being positioned on short edges (paragraph 0031; frame 07 of Schwarze).
Regarding claim 3, the prior art teaches the torque tube being oriented transverse the shared frame (Figure 1) and further comprising a pair of fasteners attaching opposing flange portions of the shared frame member to the torque tube thereby coupling the pair of PV modules to the torque tube (U-bolt pairs with bolts to connect; see Figure 18 and paragraph 0083).
Regarding claims 5-6, the prior art teaches the top and bottom protective layers being glass (paragraph 0051).
Regarding claim 7, the prior art teaches an optional configuration in which the shared frame member is insulating (paragraph 0061) and therefore the prior art recognizes a configuration in which the electrical connection between a terminal on one module and a terminal on another are made via the shared frame member with a reasonable expectation of success.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20160365827, cited in IDS) as applied to claim 10 above, and further in view of Schwarze (US 20090211625).
Regarding claim 11, Applicant is directed above for a full discussion of Au as applied to claim 10.  The reference teaches a frameless bifacial module, but is explicitly open to alternate configurations (paragraph 0053).  
Schwarze is directed to bifacial solar modules and teaches the modules being secured on narrow edges (2 narrow edges of rectangular module) by a frame (07) (paragraph 0031) to provide further mechanical structure and protection to the device.  
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to include narrow end frame members on the device of Au, as taught by Schwarze, to provide additional mechanical structure and support to the modules, with a reasonable expectation of success.
Regarding claim 12, though the prior art fails to explicitly teach the edges of the frame being chamfered at respective ends, the court held that the configuration of a claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was significant (see MPEP § 2144.04).  Therefore, the selection of a chamfered edge would have been known and obvious to a skilled artisan at the time the invention was filed.
Regarding claim 13, the prior art teaches opposing frame member comprising a notched portion at each end (see 07 of Schwarze where back portion of 07, as viewed from configuration of Figure, reads on notched) and is received within openings formed in opposing ends of the shared frame rail (the shared frame rail has recessed portion which receives entirety of module side during assembly.
Regarding claim 14, the prior art teaches the shared frame rail comprising a pair of opposing flanges (1/2) and a pair of opposing channels (3/4) interconnected by a spine (5) (numerals reference reproduced figure below).

    PNG
    media_image1.png
    216
    225
    media_image1.png
    Greyscale

	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20160365827, cited in IDS) in view of Schwarze (US 20090211625) as applied to claim 1 above, and further in view of Kossman (US 20210131099).
Regarding claim 4, Applicant is directed above for a full discussion of modified Au as applied to claim 1.  The prior art fails to teach a notch formed at respective ends of each opposing recess, each notch receiving a portion of one of the frame members.
However, as seen in Kossman directed to a framing system (abstract and title), it is well known and widely understood to notch portions of framing to achieve a desired streamlined end product (as shown in Figure 1 at 26).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to apply notch portions in the framing of modified Au to arrive at a streamlined end product, as shown by Kossman, with a reasonable expectation of success.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20160365827, cited in IDS) in view of Schwarze (US 20090211625) as applied to claim 11 above, and further in view of Hadar (US 20100139743).
Regarding claim 15, Applicant is directed above for a full discussion of modified Au as applied to claim 11. The prior art fails to teach a pair of + and – electrical output terminals incorporated into at least one of the frame members.
Hadar is directed to solar modules (abstract) and teaches it is known to incorporate electrical output terminals on a module frame members to discharge buildup or leakage (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide + and – output terminals on the frame members of modified Au to allow for discharge buildup or leakage, as taught by Hadar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726